United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1405
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                            Heriberto Banuelos Barron

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                           Submitted: October 21, 2020
                              Filed: December 7, 2020
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

       Heriberto Banuelos Barron pleaded guilty to one count of aiding and abetting
distribution of more than fifty grams of methamphetamine. See generally 21 U.S.C.
§ 841(a)(1), (b)(1)(A). Barron had a total offense level of 33, a criminal-history
category of IV based on 9 criminal-history points, and an advisory sentencing
guidelines range of 188 to 235 months’ imprisonment. The district court 1 sentenced
him to 150 months’ imprisonment, 38 months below the bottom end of his guidelines
range. On appeal, Barron challenges his sentence as substantively unreasonable,
claiming that it was greater than necessary to punish him for his offense.

       We “consider the substantive reasonableness of the sentence imposed under
an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007).
“When conducting this review,” we “take into account the totality of the
circumstances, including the extent of any variance from the Guidelines range.” Id.
“Sentencing courts have wide discretion to weigh the [18 U.S.C.] § 3553(a) factors.”
United States v. Donahue, 959 F.3d 864, 867 (8th Cir. 2020) (internal brackets and
ellipses omitted). “A sentencing court abuses its discretion if it fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v.
Johnson, 812 F.3d 714, 715 (8th Cir. 2016) (per curiam). “When a district court has
sentenced a defendant below the advisory Guidelines range, it is nearly
inconceivable that the court abused its discretion in not varying downward still
further.” United States v. Nevatt, 960 F.3d 1015, 1022 (8th Cir. 2020) (per curiam)
(internal brackets omitted).

       Barron was sentenced below the bottom end of his guidelines range, making
it nearly inconceivable that the district court abused its discretion by imposing a
substantively unreasonable sentence. See id. The district court noted the terrible
effects methamphetamine has on individuals and the community as well as the “huge
amounts” of it involved in this case. The court also stated that Barron’s criminal
history was not “over-represent[ed]” and that his criminal-history points placed him
“at the top” of criminal-history category IV. See U.S.S.G. § 5A. After reviewing



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                        -2-
the record, we conclude that the district court did not abuse its discretion in
sentencing Barron. Therefore, we affirm.
                     ______________________________




                                     -3-